        Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES OF AMERICA )
                               )        Court No.: 16-cr-10343-07-ADB
      v.                       )
                               )
JOHN N. KAPOOR,                )
                               )
            Defendant.         )
______________________________)


                    UNITED STATES’ SENTENCING MEMORANDUM
                    IN AID OF SENTENCING FOR JOHN N. KAPOOR

       The United States of America hereby submits this memorandum in aid of sentencing for

defendant John N. Kapoor.

I. Introduction

       Each of the defendants convicted on May 2, 2019 played a leadership role in a

widespread criminal scheme to profit from bribes and fraud. John Kapoor, however, was the

fulcrum of that criminal agreement; the only defendant that could not have been replaced by

another conspirator. Kapoor was the company’s founder and sole investor, who did not hesitate

to use the authority of his financial position to dictate the criminal strategies employed by Insys.

He was the principal leader, who personally approved, and thereafter enforced, the corrupt

strategies employed throughout the conspiracy. This crime would not have happened, could not

have happened, without John Kapoor. It was, in almost every way, Kapoor’s crime.

Accordingly, the United States recommends that the Court sentence John N. Kapoor to a period

of incarceration of 15 years (180 months).
       Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 2 of 10



II. Kapoor’s Criminal Conduct

   A. Kapoor’s $59 million motive.

       Evidence at trial proved that it was John Kapoor’s decision to have Insys develop a

sublingual fentanyl spray for the treatment of breakthrough cancer pain. 02/12 Tr. 113:2-5. The

decision, however, was not a benevolent effort to help cancer patients; rather, it was an educated

and informed gamble, made by a veteran of the pharmaceutical industry. 02/12 Tr. 102:21-103:9,

107:22-108:5; 110:24-111:21.

       Through his previous investments, Kapoor had learned that by developing a spray

delivery system for a generic drug, then marketing it as a premium product, he could profit, even

when the same drug was available as a generic, for pennies on the dollar. 02/12 Tr. 107:22-

108:5; 110:24-111:21. And so, between 2006 and 2007, Insys began researching whether

molecules of different medications could be delivered to patients as a liquid formulation sprayed

beneath the tongue. 02/12 Tr. 111:8-112:11. As a result of that research, Kapoor came to

believe that that by developing a Fentanyl sublingual spray, he could profit by competing with a

generic drug called Actiq. 02/12 Tr. 113:2-5.

       Between 2007 and 2010, as Insys researchers worked to create Subsys, the company

suffered a number of financial set-backs, including two failed efforts to become a publicly traded

corporation, a process known as an Initial Public Offering or IPO. 02/12 Tr. 119:8-15; 122:8-16.

In early 2011, after receiving promising results from clinical testing, Kapoor considered a third

IPO for Insys. 02/12 Tr. 127:17-19. The market for drugs like Subsys, however, had become

more competitive while Insys had been conducting clinical trials. 02/12 Tr. 127:19-25. The




                                                 2
        Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 3 of 10



market change made Kapoor realize that he had no choice, but to continue privately funding

Insys. 02/12 Tr. 128:2-6.

       Kapoor’s decision in early 2011 to continue privately funding the company was

expensive. Insys would not begin to sell Subsys until late March, 2012. Ex. 575 (USAO-MA-

0021200). By the time that it went public in 2013, the company warned prospective investors

that, “[o]ur operations have consumed substantial amounts of cash since inception.” Ex. 575 (at

USAO-MA-0021233). In fact, just prior to the company’s third IPO, Insys was $70.4 million in

debt, approximately $59 million of which was incurred from borrowing money from trusts

controlled by, or affiliated with, John Kapoor. Ex. 575 (at USAO-MA-0021234).

       Significantly, the launch of the third IPO did not eliminate Kapoor’s financial risk. When

the company finally went public, it did not pay off the debt that it owed Kapoor; rather, it

converted all of the debt owed to him into shares of common stock. Ex. 575 (USAO-MA-

0021235); 02/12 Tr. 129:11-130:1. Following the launch of the third IPO, Kapoor went from

being the company’s primary investor, to owning 62% of all of its common stock. Ex. 575

(USAO-MA-0021249). By converting debt owed by the company into stock, Kapoor was not

made whole. Rather, Kapoor’s $59 million dollar bet now rested entirely on Insys’ share price.

   B. Choosing the Members of the Conspiracy.

       Whether acting as the primary investor when the company was privately held, or acting

as the majority shareholder after Insys went public, Kapoor demanded and exercised tight control

over all aspects of corporate decision making. 02/21 Tr. 215:19-216:5. Kapoor’s involvement

with hiring, promotion, and termination of company employees was an important aspect of his




                                                 3
       Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 4 of 10



control at Insys. Evidence at trial proved that the conspiracy in this case was begun, and

sustained, through employment decisions made by Kapoor.

       At the top of the corporate structure, Kapoor, by his design, was not challenged. He did

not face the scrutiny of an independent boardroom; rather, whatever Kapoor proposed, the Insys

Board of Directors approved. 02/14 Tr. 33: 7-8. The Board functioned simply as a “rubber

stamp” for his decisions. 02/14 Tr. 33: 5-7. Likewise, Kapoor did not face the scrutiny of a

veteran Chief Executive Officer. Instead, Kapoor hired Mike Babich as his CEO, a 35-year-old

investment analyst, with no senior management experience in any other corporation. 02/14 Tr.

31: 12-22; 65: 5-9.

       It was in this context that, in June 2012, Kapoor began to make leadership changes within

the company. Ex. 290. Kapoor had planned to launch the third IPO with the ability to tell

investors that Insys was profitable. 02/12 Tr. 139: 12-14. But by June 2012, three months after

Insys began selling Subsys, Kapoor had grown unhappy with the success of the drug. 02/12 Tr.

157: 9-11. He considered the launch of Subsys, “the worst fucking launch in pharmaceutical

history.” 02/12 Tr. 157: 9-11.

       With pressure mounting to make Insys profitable, Kapoor fired both the company’s V.P.

of Sales and V.P. of Managed Markets. 02/01 Tr.119:8-18. Then in June 2012, Kapoor hired

Alec Burlakoff as District Manager for the company’s southeast sales district. 02/13 Tr.11:12-

12:16; 03/01 Tr. 132:13-15; 149: 10-17.

       Soon after Burlakoff started at the company, Kapoor authorized him to hire Joe Rowan.

02/13 Tr. 46:1-47:2. Kapoor promoted Burlakoff to V.P. of Sales three months later. 01/30 Tr.

45:20 & Ex. 1488. Kapoor authorized hiring both Sunrise Lee and Rich Simon as managers.


                                                4
       Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 5 of 10



03/01 Tr. at 191:13-25. He also participated in interviewing Mike Gurry before he was hired,

02/21 Tr. 89:12-13; then appointed him as head of the Insys Reimbursement Center (“IRC”).

02/14 Tr. 70:20-24.

       Importantly for this case, as the corrupt strategies conceived at corporate headquarters

were carried out nationwide, Kapoor did not use his authority to fire those committing criminal

acts. As described below, the criminal schemes used in this case were approved by Kapoor; and

the employees that carried out those strategies, did so at his command.   As the conspiracy grew

and profited, Kapoor’s co-conspirators were kept in place, and in many cases, promoted.

       After Burlakoff was promoted to V.P. of Sales, Joe Rowan replaced him as District

Manager for the Southeast. 03/01 Tr. 192:23-25. Rich Simon was promoted from District

Manager to National Sales Director less than a year after joining the company. 02/21 Tr. 168:4-

10. Likewise, Joe Rowan and Sunrise Lee were promoted from District Managers to Regional

Directors, each responsible for at least a third of the company’s sales force. Ex. 299.

   C. Kapoor’s Bribes.

       In early 2012, before the company had launched Subsys, the V.P. of Marketing, Matt

Napoletano, told Kapoor that the company should use speaker programs to pay doctors to write

prescriptions. 02/12 Tr. 149:1-16. A few months later, after Kapoor deemed the launch of

Subsys a failure, he committed to funding a pilot speaker program, focused primarily on

Burlakoff’s region in the southeastern United States. 02/13 Tr. 14:1-9. When Kapoor agreed to

fund the pilot program, he explicitly warned that he was “not throwing money out, to not fucking

get paid in return.” 03/01 Tr. 168:10-11. As early as August 2012, Kapoor insisted that profits




                                                 5
        Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 6 of 10



generated by the pilot program should be double the amount of money spent on paying doctors.

03/01 Tr. 168:9-13.

        While Burlakoff was not the first Insys executive to support the idea of using the speaker

program to bribe doctors, he executed the strategy with skill. Ex. 1488. No matter what

Burlakoff did, however, Kapoor was never satisfied. 03/05 Tr. 121:7-13. Kapoor had approved

of the scheme to bribe doctors, but remained determined to know whether each speaker was

providing an adequate return on investment, or “ROI.” 02/1 Tr. at 141:22-23; 02/13 Tr. at 29:21-

31:15. In October of 2012, Kapoor instructed Matt Napoletano, to calculate the return on

investment for each speaker and determine if the speaker had a “positive ROI.” 02/01 Tr. at

141:22-23. Napoletano initially refused to compile the information, and angrily warned Kapoor

that doing so was wrong. 02/01 Tr. 143:3-24; 03/05 Tr. 180:12-17. Napoletano, however,

eventually relented to Kapoor. 02/01 Tr. 144:1-145:20.

       Kapoor’s incessant demand to calculate ROI, over the objection of his V.P. of Marketing

demonstrates the degree of his control over the conspiracy. In November 2012, at Kapoor’s

direction, Napoletano produced a spreadsheet that calculated ROI using a ratio of speaker

program honoraria paid to each individual speaker versus the net revenue generated by the

speaker. 02/01 Tr. 144:1-145:20 & Ex. 197. Then, Kapoor, Babich, Napoletano, and Burlakoff

attended a meeting at which the group went through every single line of Napoletano’s ROI

calculations. 02/13 Tr. 35:13-20; 03/05 Tr. 185:7-17.

       John Kapoor’s management of the bribe scheme was not limited to ROI calculations.

Evidence at trial established that he controlled and enforced strategy on a daily basis using a

morning meeting, referred to as the “8:30 call.”       The briefing involved many of the senior


                                                   6
         Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 7 of 10



members of the conspiracy, including Kapoor, Babich, Gurry, Napoletano, Burlakoff, and

Simon. 02/13 Tr. 106:19-23; 03/05 Tr. 120:17-19, 122:9-17.

        The John Kapoor that blithely faced the jury for 15 weeks in this case, was not the John

Kapoor that ran the 8:30 call at Insys. His demeanor during the daily meeting was not pleasant.

02/25 Tr. 24:15-17. He often displayed anger. 02/25 Tr. 24:15-17. He routinely yelled at, and

pressured attendees to obtain better results. 02/25 Tr. 24:15-17.

        One of the topics covered during the meeting was the scheme to bribe. Kapoor routinely

discussed the suitability of additional funds to bribe particular speakers. 02/13 Tr. 50:19-22;

85:15-21. The group also discussed the return on speaker fees paid to doctors.    02/13 Tr. 17:17-

23. The fact that speakers were generating profits was discussed on a regular basis during the

call.   02/13 Tr. 25:1-6. Kapoor came to the meeting with full command of the issues that

would be discussed. 03/05 Tr. 122:9-13. He knew which doctors were writing scripts for

Subsys, and which doctors were writing scripts for competitor drugs. 03/05 Tr. 122:22-24. It

was in every way, Kapoor’s meeting. 03/05 Tr. 121:1-4.

    D. Kapoor and the IRC

        Kapoor knew that the commercial success of Insys depended upon the willingness of

insurers to reimburse their patients for the cost of the drug. 02/12 Tr. 131:16-133:3 & Ex. 575.

If bribed doctors wrote prescriptions, but insurance companies did not authorize payment, no one

at the company, including the sales reps, made money. 03/05 Tr. 122:4-8.

        In October 2012, Kapoor approved creating a pilot program designed to test the

feasibility of running an internal reimbursement center. 02/14 Tr. 68:11; 69:1-20 & Ex. 415; 71:

13-24. From a cubicle at corporate headquarters in Arizona, a company employee named


                                                 7
        Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 8 of 10



Elizabeth Gurrieri began directly contacting insurers on behalf of select practitioners based in

several locations around the country. 02/22 Tr. 141:24-25; 145:9-11. The pilot program was

able to obtain a prior approval from insurers on more than 65% of prescriptions handled. 02/14

Tr. 88:12-15. The program was deemed a success, and using information learned from the pilot

program, Kapoor approved the launch of the Insys Reimbursement Center (IRC) in January

2013. 02/22 Tr. 175:2-4.

       Following its launch, Mike Gurry regularly briefed Kapoor on the success of IRC

employees at obtaining authorizations. 02/25 Tr. 21:25-23:25. Kapoor did not simply sit back

and wait for results; rather, he demanded that the IRC achieve a 90% approval rate. 02/14 Tr.

88:16-20. Then, after initial success, Kapoor told Gurry that he expected a 100 percent prior

authorization rate. 02/25 Tr. 22: 14-19; 24:18-21.

       In response to Kapoor’s pressure, Gurry and Gurrieri began creating and enforcing efforts

to mislead insurers in order to obtain payment authorization. Gurry and Gurrieri regularly

briefed Kapoor on their efforts to mislead insurers. When IRC employees learned that insurers

were unwilling to engage a third party, such as the IRC, in the prior authorization process, Gurry

responded by authorizing IRC employees to lead insurers to believe that they were calling from

the office of the practitioner, as if they were employees of the practitioner. 03/05 Tr. 231:4-

232:7-233:9. Kapoor approved. 03/05 Tr. 232:20-233:5.

       When IRC employees learned that insurers and pharmacy benefit managers were less

likely to authorize payment for a drug prescribed for a use that was not recognized on the drug’s

label, Gurry informed Kapoor that he had authorized a misleading script, called the “spiel,”




                                                 8
       Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 9 of 10



designed to trick insurers into believing that the drug had been prescribed to treat breakthrough

cancer pain. 02/14 Tr. 92:1-14.

       When IRC employees learned that insurers looked more favorably on approving payment

if the patient had difficulty swallowing, a diagnosis called “dysphagia,” Gurry authorized the use

of the diagnosis even when patients were not suffering from the disorder. 02/14 Tr. 86: 8-14 &

Ex. 421. Kapoor approved, commenting to Burlakoff, “Shit, everybody has difficulty

swallowing, right, Alec?” 02/14 Tr. 86: 2-14; 03/05 Tr. 227:17-24.

       Last, when IRC employees learned that a history of cancer—however old-—could be

used to mislead insurers, Gurry informed Kapoor that he had encouraged employees to review

patient medical records for a history of cancer, even when the prescribing physician had not

relied upon the previous diagnosis of cancer. 02/14 Tr. 91:1-92:4; 107:25-108:6; 03/05 Tr.

232:4-6.

       By December 2013, the IRC was achieving an approval rate near 90 percent. 02/04 Tr.

71:5-72:25, Ex. 354 and Ex. 412. The unit’s success meant that it would become an integral part

of Kapoor’s conspiracy, ultimately forming a “symbiotic” relationship with the Insys sales force.

III. The Impact of Kapoor’s Crime

       The strategies approved and enforced by Kapoor created a profound risk of substantial

injury for patients. The dangers associated with Subsys were not a mystery. The drug’s primary

ingredient was Fentanyl, a synthetic opioid analgesic that is 70 to 100 times more potent than

morphine. 03/05 Tr. 63:8-13. In this context, Kapoor approved extra financial incentives to

sales reps to ensure that doctors wrote the highest dosages of the drug. 02/22 Tr. 47:17-48:1 &

Ex. 1501; Ex. 455 and Ex. 2070. He approved bribing doctors that he knew abusively prescribed


                                                 9
       Case 1:16-cr-10343-ADB Document 1071 Filed 12/18/19 Page 10 of 10



opioids. These included Dr. Paul Madison, who ran a pill mill, 02/22 Tr. 49:3-13, Ex. 003; Dr.

Mahmood Ahmad who was not able to dispense schedule II narcotics from his pharmacy and

who was suspected of being under investigation by the DEA, 02/22 Tr. 56:9-19 & Ex. 004; Dr.

Gavin Awerbuch, who was arrested and charged with the illegal distribution of Subsys,

01/31 Tr. 104:15-17; 02/22 Tr. 56:23-57:2; and Drs. Couch and Ruan, who wrote so many

Subsys prescriptions, a wholesaler cut off supplies of fentanyl products to their pharmacy

and who were ultimately arrested and charged with illegal distribution of Subsys, 02/22 Tr.

57:24-59:7 & Exs. 39 and 133.

       Put simply, Kapoor ran Insys without a moral compass, without any concern that his

strategies would harm people.

IV. Conclusion

       For all of these reasons, the United States respectfully requests that the Court sentence

defendant John N. Kapoor to a period of incarceration of 15 years (180 months).

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

Dated: December 18, 2019              By:    /s/ K. Nathaniel Yeager
                                             K. NATHANIEL YEAGER (BBO # 630992)
                                             DAVID G. LAZARUS (BBO #624907)
                                             FRED WYSHAK, JR. (BBO #535940)

                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                             /s/ K. Nathaniel Yeager
Dated: December 18, 2019                     Assistant U.S. Attorney


                                                10
